Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-22 are pending and claims 12 and 14-20 are withdrawn. 
Election/Restrictions
Claims 12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid dispersion module in claim 1 and 21; means for reducing at least one of cavitation, coagulation, and agglomeration in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 100 psi” has been rendered indefinite by use of the term “approximately” as it is unclear what other pressures besides 100 psi would read on “approximately 100 psi” for example would 90 psi read on approximately 100 psi, or 95 psi.
The term “about” in claim 3is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “about 130 microns has been rendered indefinite by use of the term “about” as it is unclear what other micron size could be understood as being “about” 130 microns, i.e. 125 or even 120 microns.
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 100 feet” has been rendered indefinite by use of the term “approximately” as it is unclear what range of feet is covered in this, such as 90 feet or 105 feet.
The term “about” in claims 5 and 13 are a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “about 80 to 190 microns” has been rendered indefinite by use of the term about, as it is unclear what the lower bound of the range of 80 to 190 can include (such as 75 or even 70 microns).
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 1 pound” has been rendered indefinite by use of the term “approximately” as it is unclear what weight can still read on “approximately 1 pound” such as 1.1 lbs or .85 lbs. 
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately 1 gallon” has been rendered indefinite by use of the term “approximately” as it is unclear what volume can still read on “approximately 1 gallon” such as 1.1 gallons or .85 gallons. 
Claim 10 includes the limitation “a pump” in line 5, this is double inclusion of the at least one pump in the line before it. 
Claim 10 includes the limitation “a distribution block” this is double inclusion of the distribution block in claim 1 from which this claim depends. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21-22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Clarke (U.S. 2018/0064091).
With respect to claims 1 and 21, Clarke discloses a portable sprayer (figures 1 and 2) for one of liquids and particulate-containing liquids, comprising: 
a, a fluid storage module (14/26) having at least one fluid tank (26); 
b. a fluid transport module (figure 7, having the pump and valve) in fluid connection with the fluid storage module (the noted tank being that of 226), including 
i. a distribution block (valve at 260); and 
c. a fluid dispersion module (figures 1 and 7, the noted blower/nozzle assembly, shown also in figure 4b) in fluid connection with the fluid transport module, including 
i. a turbine (54 and the housing about it, seen in figure 1 at 30), 
ii. an atomizer nozzle (nozzles in nozzle assembly 22) having an outer surface connected to the turbine (as seen in figures 1, 3, 4b, the nozzles of 102 are attached to the conduit therein 22, which is shown in figure 1 affixed to the turbine housing), and in fluid connection with the fluid transport module (as it receives fluid via the pump/valve from the tank) and in gas flow connection with the turbine (as seen in figure 4b), 
iii. an external exit ring (figure 4a, the ring of 34) connected to the atomizer nozzle (via 106/110), and 
iv. a space between the outer surface of the turbine and the external exit ring (seen in figure 4b),  
Regarding claim 21: iii. an external exit ring connected to the turbine (figure 4b, 34 being a part of 38 and shown connected to the blower assembly which is both the housing and 54, understood as the turbine); and 5 Serial No.: 16/741,950 Art Unit: 3752 Attorney Docket No,: 139305 iv. a space between the outer surface of the turbine and the external exit ring (as shown in figure 4b).  
With respect to claim 22, Clarke discloses a distal end of the external exit ring (38) extends past a distal end of the turbine (54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke.
With respect to claim 2, Clarke disclose a fluid flowing through the fluid storage module (abstract) the fluid transport module and the dispersion module, wherein the fluid exits the dispersion module under a pressure (paragraph 0059), but fails to disclose a pressure of approximately 100 psi.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pressure such as approximately 100 psi in the system of Clarke, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranked/ an optimum value of a result effective variable, involves only routine skill in the art. MPEP 2144.05((II-A&B). Note applicant gives no criticality for the claim 100 psi, and it can be understood that a pump which applies a fluid at 90 PSI, and is noted driven by a motor (paragraph 0060) could be modified to increase pressure for the system to spray the fluid a further distance as desired.  
With respect to claim 3, Clarke disclose the apparatus emits droplets of the fluid having an average size of about 130 microns (paragraph 0080, 120/119 microns understood to read on about 130; note the above rejection of optimizing the range/value is also evident here in finding the desired size of the droplet as it pertains to the height the droplets are reaching) to a height of approximately 100 feet approximately vertically (paragraph 0060).  Serial No.: 16/741,950 Art Unit: 3752 Attorney Docket No.: 139305  
With respect to claim 5, Clarke disclose the droplets are in a range of about 80 to 190 microns in size (paragraphs 0079).  

Claims 4, 6-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Crinklaw (U.S. 2019/0090472).
With respect to claim 4, Clarke discloses the fluid but fails to disclose it comprises particulates suspended in water.  
Crinklaw, paragraphs 0072-0073, discloses that such concentration of chemicals is made in water, as is well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pesticide being used is in an aqueous solution as disclosed by Crinklaw, in the system of Clarke, as such material of water with an additive chemical such as pesticide is well known and the noted pesticide/larvicide of Clarke would have been understood to one of ordinary skill in the art to be an aqueous solution with the added chemical. 
With respect to claim 6, Clarke as modified disclose particulates further comprise a pesticide (paragraph 0014).  
With respect to claim 7, Clarke as modified discloses the pesticide is a larvicide (paragraph 0004).  
With respect to claim 9, Clarke as modified discloses the larvicide and the use of water (see above rejection of claim 4, note claim 9 does not depend from claim 4, but it is understood in that combination that the larvicide is in an aqueous solution as is known in the art), but fails to disclose the fluid comprises approximately 1 pound of water dispersible granule larvicide to approximately I gallon of water. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize approximately one pound of larvicide to one gallon of water, since it has been held discovering an optimum value of a result effective variable/the optimum or workable range/ involves only routine skill in the art. MPEP 2144.05(II-A&B). Applicant has fails to disclose any criticality for the noted one pound to one gallon ration, and the examiner notes finding such ratio allows for the desired concentration of the larvicide to be obtained.  
With respect to claim 10, Clarke discloses the fluid transport module further comprises: a means (the fluid conduit leading to the pump, figure 7, #282) in fluid connection with the fluid storage module (tank) and at least one pump (figure 7, pump); a pump (the noted pump) in fluid connection with the means (the fluid line) and a distribution block (valve at 260); and c. the distribution block in fluid connection with the fluid dispersion module (via the fluid conduit and pump). Clarke fails to disclose the means are a, means for reducing at least one of cavitation, coagulation and agglomeration.
Crinklaw discloses, paragraph 0073, that leading to the pump is a filter 706 which has a mesh screen to protect the inlet port of the pump from material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the means of Clarke includes a filter/mesh screen as disclosed by Crinklaw to protect the inlet end of the pump from material (and thus understood at least reading on reducing agglomeration in the pump and fluid after said mesh screen). 
With respect to claim 11, Clarke as modified by Crinklaw discloses the means for reducing at least one of cavitation, coagulation and agglomeration comprises a mesh filter (Crinklaw, paragraph 0073).  
With respect to claim 13, Clarke discloses (Original) The composition of claim 10, wherein the droplets range from about 80 to 190 microns in diameter (paragraphs 0079).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Crinklaw as applied to claim 7 above, and further in view of Hungenberg (U.S. 2015/0189882).
With respect to claim 8, Clarke discloses the use of a particulate (being the larvicide which is understood being in an aqueous solution), but fails to disclose the particulates further comprise Bacillus thuringicnsis, subsp. israelensis, strain AM 65-52.  
Hungenberg, paragraph 0070, discloses Bacillus thuringiensis subsp. israelensis strain AM 65-52. The novel active ingredient combinations which comprise a compound of the formula (I) in combination with further active insecticidal ingredients or biological control agents are very suitable for control of animal pests such as insects and/or unwanted acarids and indirectly improve plant health. The compound of the formula (I) in combination with further active insecticidal ingredients or biological control agents can be used for reducing overall damage of plants and plant parts as well as losses in harvested fruits or vegetables caused by insects, nematodes and phytopathogens (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bacillus thuringicnsis, subsp. israelensis, strain AM 65-52 as disclosed by Hungenberg as the ingredient in the solution being sprayed from Clarke, as it allows for specific and desired control of animals, pests, insects, and/r unwanted acarids and indirectly improves the health of the plant it is thus being sprayed on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752